                 Case 2:21-cv-00270-BJR Document 23 Filed 03/23/21 Page 1 of 3



                                                                   The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     PARLER LLC,
 9
                                Plaintiff,                  No. 21-cv-00270-BJR
10
            v.                                              JOINT STIPULATION TO
11                                                          EXTEND DEADLINE TO
   AMAZON WEB SERVICES, INC., and                           RESPOND TO COMPLAINT
12 AMAZON.COM, INC.

13                              Defendant.
14
            The parties submit the following stipulation:
15
            1.       Pursuant to Rule 81(c)(2), the deadline for Defendants Amazon Web Services,
16
     Inc. and Amazon.com, Inc. (collectively, “Amazon”) to respond to Plaintiff Parler LLC’s
17
     complaint is March 24, 2021.
18
            2.       Defendants have asked Parler to agree to a brief two-day extension of this
19
     deadline, both because the length of the complaint requires additional time to review and respond
20
     and because Defendants’ in-house attorney responsible for this matter has been out of the office
21
     for the past week.
22
            3.       The parties agree to a brief, two-day extension of Amazon’s deadline to respond
23
     to the complaint, such that Amazon’s deadline is March 26, 2021. Such an extension will not
24
     cause any party prejudice or otherwise affect the deadlines in this Court.
25
            DATED this 23rd day of March, 2021.
26
27

     STIPULATION AND PROPOSED ORER                                                Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (No. 2:21-cv-00270-BJR) - 1                                                   920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
            Case 2:21-cv-00270-BJR Document 23 Filed 03/23/21 Page 2 of 3




 1                                        Davis Wright Tremaine LLP
                                          Attorneys for Amazon Web Services, Inc. and
 2                                        Amazon.com, Inc.
 3                                        By s/Ambika Kumar Doran
                                             Ambika Kumar Doran, WSBA #38237
 4                                           920 Fifth Avenue, Suite 3300
                                             Seattle, WA 98104-1610
 5                                           Telephone: 206-622-3150
                                             E-mail: ambikadoran@dwt.com
 6
                                             Alonzo Wickers IV, (pro hac vice)
 7                                           865 S. Figueroa Street, Suite 2400
                                             Los Angeles, CA 90017
 8                                           Telephone: 213-633-6800
                                             E-mail: alonzowickers@dwt.com
 9
                                          CALFO EAKES LLP
10                                        By s/Angelo Calfo
11                                        Angelo J. Calfo, WSBA# 27079
                                          1301 Second Avenue, Suite 2800
12                                        Seattle, WA 98101
                                          Phone: (206) 407-2200
13                                        Fax: (206) 407-2224
                                          Email: angeloc@calfoeakes.com
14

15                                        DAVID J. GROESBECK, P.S.
                                          David J. Groesbeck, WSBA # 24749
16                                        1333 E. Johns Prairie Rd.
                                          Shelton, WA 98584
17                                        Phone: (509) 747-2800
                                          Email:
18
19                                        SCHAERR |JAFFE LLP
                                          Gene C. Schaerr (pro hac vice to be submitted)
20                                        H. Christopher Bartolomucci (pro hac vice to be
                                          submitted)
21                                        1717 K Street NW, Suite 900
                                          Washington, DC 20006
22
                                          Counsel for Plaintiff Parler LLC
23

24

25

26
27

     STIPULATION AND PROPOSED ORER                                Davis Wright Tremaine LLP
                                                                           L AW O FFICE S
     (No. 2:21-cv-00270-BJR) - 2                                     920 Fifth Avenue, Suite 3300
                                                                       Seattle, WA 98104-1610
                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:21-cv-00270-BJR Document 23 Filed 03/23/21 Page 3 of 3




 1                                          ORDER

 2         Pursuant to stipulation, IT IS SO ORDERED.

 3         DATED this           day of                    , 2021.

 4

 5                                              The Honorable Barbara J. Rothstein
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26
27

     STIPULATION AND PROPOSED ORDER                                    Davis Wright Tremaine LLP
                                                                                L AW O FFICE S
     (No. 2:21-cv-00270-BJR) - 3                                          920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main · 206.757.7700 fax
